DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The preliminary amendment filed 11/6/2018 is acknowledged.  Claims 1-17 are cancelled; claims 18-34 are newly added.  Claims 18-34 are currently pending in the Application.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 1/14/2022 and 6/16/2022 is acknowledged.  Claims 27-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  The restriction requirement mailed 5/12/2022 is made Final.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 11/6/2018 and 7/20/2022 are being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit, controller unit, and identification tag base in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 19-21 appear to be directed to further define the identification tag(s), e.g. what information is stored on them and what type of tags they may be.  It is unclear as to whether the identification tag(s) is being positively claimed as part of the surfacing station as the tag is only mentioned within a functional recitation with respect to the identification tag base in claim 18.  This renders the claims indefinite.
	Claims 23 and 26 contain limitations which further define the database.  It is unclear as to whether the database is being positively claimed as part of the surfacing station as the database is only mentioned within a functional recitation with respect to the controller unit in claim 18.  This renders the claims indefinite.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-23, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 20130273815).
18. A surfacing station (1) for processing of surfaces of optical elements (2) as workpieces, comprising: 
a processing unit (3+4) configured to process surfaces of optical elements (is capable of; ¶ [0047])); 
a controller unit (7) configured to communicate with a database containing processing protocols, which can be carried out by the surfacing station, and to control operation of the processing unit in accordance with the processing protocols (is capable of); and 
an identification tag base (13) configured to communicate with the controller unit and configured to determine identification tags of consumable items used by the surfacing station, the controller unit being configured to enable a surfacing protocol for processing of the optical elements as workpieces in function of an identified consumable item (is capable of; ¶ [0101, 114]).  
19. The surfacing station according to claim 18, wherein an identification tag of the identification tags contains data about a type of the identified consumable item (¶ [0116-121]).  
20. The surfacing station according to claim 19, wherein the identification tag contains data about lifetime and/or quantity of the identified consumable item (¶ [0116-121]).  
21. The surfacing station according to claim 18, wherein an identification tag of the identification tags is a RFID tag or a barcode tag or a matrix code tag (¶ [0116-121]).  
22. The surfacing station according to claim 18, wherein the surfacing station is a polishing station (¶ [0122]), the processing protocol is a polishing protocol (inherent in order to polish the workpiece), and the identified consumable item comprises at least one consumable item out of the following group of consumable items: a polishing disc of a polishing tool or a container of polishing slurry (¶ [0124]).  
23. The surfacing station according to claim 22, wherein the polishing station comprises: 
a workpiece spindle (3A), which projects into a work space (Fig 1) and by way of which a workpiece to be polished is drivable for rotation about a workpiece axis of rotation (C), 
two tool spindles (3C, 3D), which are associated with the workpiece spindle and project oppositely into the work space (Fig 1) and are configured to support a respective polishing tool drivable for rotation about a tool axis of rotation and axially adjustable along the tool axis of rotation (are capable of), and 
the database containing at least one polishing protocol including a two-step polishing process with different polishing medium carriers and at least one polishing protocol including a one-step polishing process (is capable of).  
25. The surfacing station according to claim 18, wherein the controller unit is further configured to generate an output of enabled processing protocols for processing of optical elements as workpieces (¶ [0114]).  
26. The surfacing station according to claim 18, wherein the database contains for at least one specific job data a first two-step processing protocol and a second one-step processing protocol of longer duration than the first two-step processing protocol and leading to the same processing result, and the controller unit is further configured to switch from said first two-step processing to said second one step processing in case the first two-step processing protocol is disabled (is capable of).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Takeichi (US 20080132147).

Regarding this claim Schneider teaches each and every limitation of claim 18 as noted above, but does not explicitly teach:
24. The surfacing station according to claim 18, further comprising a tag writer configured to write life-time data to an identification tag of the identification tags, allowing re-use of the identified consumable item if life-time of the identified consumable item has not expired.  

	Takeichi teaches that it is well known to provide devices for processing optical elements which comprise an RFID tag base (41) which may read and write data (¶¶ [0060-67]).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Schneider to incorporate the teachings of Takeichi and provide the identification tag base read and write information.  Doing so would allow the operator to initiate/update information of the consumable items without having to utilize a separate machine.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wallendorf is cited as teaching a similar apparatus as the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723